The Court
cited Lawe vs. King, 1 Saund. 80, (n 1.) and Cooke v. Sayer, 2 Burr. 753, where it is laid down, that where the defendant’s plea goes to bar the action, if the plaintiff demurs to it, and the demurrer is overruled, judgment of nil capiat shall be entered, notwithstanding there may be also one or more issues in fact; because upon *435¿be whole ¡t appears, that the plaintiff liad no causo of action. If the demurrers are decided before the issues are tried, they shall not be tried; and if after the trial, it will make no difference, for in each case judgment of nil capiat shall be given against the plaintiff.
JUDGMENT APmiMEX).